A Professional Corporation

Ropers Majeski Kohn & Bentley

Redwood City

11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

 

 

Case 3:17-cv-05517-EMC Document 303 Filed 12/12/19 Page 1 of 19

LAEL D. ANDARA (SBN 215416)

DANIEL E. GAITAN (SBN 326413)

MARIO ISKANDER (SBN 327025)

ROPERS, MAJESKI, KOHN & BENTLEY

1001 Marshall Street, Suite 500

Redwood City, CA 94063-2052

Telephone: (650) 364-8200

Facsimile: (650) 780-1685

Email: lael.andara@rmkb.com
daniel.gaitan@rmkb.com

Attorneys for Plaintiff
SINCO TECHNOLOGIES PTE LTD.

WHGC, P.L.C.

JEFFREY C.P. WANG (SBN 144414)
Jeffrey Wang@WHGCLaw.com
JOHN E. GIUST (SBN196337)
JohnGiust@WHGCLaw.com
KATHLEEN E. ALPARCE (SBN 230935)
KathleenAlparce@WHGCLaw.com
JESSICA A. CRABBE (SBN 263668)
JessicaCrabbe@WHGCLaw.com

130 1 Dove Street, Suite 1050
Newport Beach, CA 92660
Telephone: (949) 833-8483

Facsimile: (866) 881-5007

EDWIN K. PRATHER (CABN 190536)
edwin@pratherlawoffices.com
PRATHER LAW OFFICES

245 Fifth Street, Suite 103

San Francisco, California 94103
Telephone: (415) 881-7774

Attorneys for Defendants

XINGKE ELECTRONICS (DONGGUAN)
CO., LTD. formerly known as SINCO
ELECTRONICS (DONGGUAN) CO.
LTD., MUI LIANG TJOA aka ML TJOA,
NG CHER YONG aka CY NG, and LIEW
YEW SOON aka MARK LIEW

UNITED STATES DISTRICT COURT

NORTHERN DISTRICT OF CALIFORNIA

SINCO TECHNOLOGIES PTE LTD.,
Plaintiff,

Vv.

SINCO ELECTRONICS (DONGGUAN)
CO., LTD.; XINGKE ELECTRONICS
(DONGGUAN) CO., LTD.; XINGKE
ELECTRONICS TECHNOLOGY CO.,
LTD.; SINCOO ELECTRONICS
TECHNOLOGY CO., LTD.; MUI LIANG
TJOA (an individual); NG CHER YONG
AKA CY NG (an individual); and LIEW
YEW SOON AKA MARK LIEW (an
individual),

Defendants.

 

AND RELATED COUNTER-CLAIMS.

 

 

CASE NO. 3:17CV5517 EMC

UPDATED JOINT STATUS
CONFERENCE STATEMENT

Date: December 19, 2019

Time: 1:30 PM
Courtroom: 5, 17 Floor

[Sec. Amend. Complaint: February 23, 2018]

-|- UPDATED JOINT STATUS CONFERENCE
STATEMENT

 
A Professional Corporation

Ropers Majeski Kohn & Bentley

Redwood City

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

 

 

Case 3:17-cv-05517-EMC Document 303 Filed 12/12/19 Page 2 of 19

Plaintiff SINCO TECHNOLOGIES PTE, LTD. (“SinCo”) and Defendants Ng Cher Yong
AKA Cy Ng (“Mr. Ng”), Mui Liang Tjoa (““Mr. Tjoa”), Liew Yew Soon, AKA Mark Liew (“Mr.
Liew”) and XingKe Electronics (Dongguan) Co., Ltd. (“XingKe ”)! (collectively, “Parties”)
jointly submit this Updated Joint Status Conference Statement in accordance with the Court's
Minute Entry of June 13, 2019 [Dkt. No. 224.] The Parties previously appeared before this Court
on June 13, 2019 where the Court set a jury trial date for June 22, 2020.

The above-referenced case concerns trademark infringement and related federal and state
torts. The plaintiff is SmCo Technologies Pte, Ltd. (“SinCo”), a Singaporean company. It
initiated this lawsuit on September 22, 2017, a year after filing a related lawsuit in State Court.
[ECF 1.] The following entities and persons were sued:

Sinco Electronics (Dongguan) Co., Ltd., a Chinese company, now known as XingKe
Electronics (Dongguan) Co., Ltd. (“XingKe”). A default was entered by the Clerk
in the Action on August 24, 2018, and later set aside by stipulation on December
19, 2018 [ECF 111] followed by an Answer and Counterclaims to the Second
Amended Complaint filed by DG on January 29, 2019 [ECF 135];

Mr. Ng, an employee of DG and a former employee of SinCo appeared in this Action on
March 16, 2018 [ECF 33]; and

Mr. Liew, an employee of DG and a former employee of SinCo who filed an answer with
counterclaims against SinCo on November 16, 2019 [ECF 99.]

In its Second Amended Complaint, filed on February 23, 2018, SinCo added the

following defendants to this case [ECF 23]:

XingKe Electronics (Dongguan) Co., Ltd., a Chinese company, formerly known as

SinCo Electronics (Dongguan) Co., Ltd., (““XingKe”), who filed its answer and

counterclaim against SinCo on January 29, 2019 [ECF 135];

 

! Sinco Electronics (Dongguan) Co. Ltd. changed its name to XingKe Electronics (Dongguan) Co. Ltd. in March of
2017.

-2- UPDATED JOINT STATUS CONFERENCE
STATEMENT

 
A Professional Corporation

Ropers Majeski Kohn & Bentley

Redwood City

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

 

 

Case 3:17-cv-05517-EMC Document 303 Filed 12/12/19 Page 3 of 19

Sincoo Electronics Technology Co., Ltd., (also alleged to be affiliated with SinCo
China) thereafter a default was entered by the Clerk on December 17, 2018 [ECF
110]; and

Mr, Tjoa (a former executive of XingKe and former President and CEO of Jinlong
Machinery and Electronics Co., Ltd.) who filed an answer on November 1, 2018

[ECF 87].
I. JURISDICTION, VENUE, AND SERVICE

This Court has subject matter jurisdiction over SinCo's Lanham Act claims under 15
U.S.C. §1051, et seq. This Court has jurisdiction over the subject matter of this action under the
Judicial Code, 28 U.S.C. §§1331 (a federal question) and 1338(a) and (b) (Acts of Congress
relating to trademarks), the Lanham Act, 15 U.S.C. §1121, et seq., and principles of supplemental
jurisdiction. Venue is proper in this judicial district pursuant to 28 U.S.C. §1391(b)(2),(c) and
§1400(a). The nucleus of facts giving rise to Plaintiff's claims occurred in this jurisdiction and the
United States ("U.S"). This is the second action brought by SinCo; the first action was brought on
October 28, 2016 in the Superior Court of California, County of Santa Clara, Case No. 16-cv-
301867 (the "State Action").

On February 19, 2019 Plaintiff filed a Motion for Leave to File Third Amended
Complaint. (Dkt. No. 143.) On the hearing of said motion on April 18, 2019, Judge Chen directed
the parties to limit the scope of this litigation to the trademark claims, directing that the
employment and trade secret issues be litigated in the Santa Clara Superior action. To facilitate
that end the Defendant Liew agreed to withdraw his Counterclaims [Dkt. No. 99] in whole and
XingKe agreed to make an appearance in the Santa Clara Superior Action and withdraw

counterclaims. Specifically, on April 18, 2019, Judge Chen stated:

Accordingly, the Court conditionally DENIES Sinco Singapore’s motion to amend. The
denial is conditioned on Sinco China making an appearance in the state action and on Sinco
China and Mr. Liew dismissing the counterclaims described above in this action (with the intent
to pursue the counterclaims in the state action instead). Because Mr. Liew will be dismissing his
counterclaims, Sinco Singapore’s motion to dismiss his counterclaims is conditionally DENIED
as moot. [Dkt. No. 195 2:22-3:3]

-3- UPDATED JOINT STATUS CONFERENCE
STATEMENT

 
A Professional Corporation

Ropers Majeski Kohn & Bentley

Redwood City

oOo Co NN DD

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

 

 

Case 3:17-cv-05517-EMC Document 303 Filed 12/12/19 Page 4 of 19

SinCo completed the depositions of several XingKe employees and Defendant Tjoa in
Singapore, from May 28, 2019 to June 3, 2019. [Dkt. No. 188.] Defendants retained new
counsel in May, so the deposition of the SinCo Singapore employees ordered by the Court, were
delayed until new counsel becomes more familiar with the case. Plaintiff's 30(B)(6) deposition
was taken on September 16, 2019. SinCo further took the deposition of Mr. Liu Deqiang on
November 1, 2019 for more than 7 hours, but Mr. Liu’s deposition was not completed; however,
pursuant to an agreement by the parties, the Defendants have stipulated to the return and complete
Mr. Liu’s deposition at a date yet to be determined.

On August 29, 2019, SinCo filed a Motion for Partial Summary Judgment. [Dkt. No.
247.| The Clerk reset this hearing for December 19, 2019. [Dkt. No. 277.]

On December 11, 2019, XingKe filed its own Motion for Partial Summary Judgment —
the hearing of which is set for January 16, 2020. [Dkt. No. 299.]

INCO'S STATEMENT;

This is case arising out of Defendant Cher Yong Ng ("Mr. Ng"), Defendant Mark Liew
("Mr. Liew"), Defendant Mui Liang Tjoa ("Mr. Tjoa") and defendants entities SINCO
ELECTRONICS (DONGGUAN) CO., LTD.; XINGKE ELECTRONICS (DONGGUAN) CO.,
LTD; XINGKE ELECTRONICS TECHNOLOGY CO., LTD.; SINCOO ELECTRONICS
TECHNOLOGY CO., LTD. ("XingKe") conspiring to steal Plaintiff SINCO TECHNOLOGIES
PTE LTD.'s ("SinCo") United States ("U.S.") customers by falsely and deceptively using SinCo's
U.S. trademarks, trade secrets and employees to divert business while in the U.S.

TRADEMARK USE. SinCo began operations in Singapore in 1995 and began using the
SinCo word mark and logo within a year. SinCo contracted with the factory that later became
Electronics DG to do the manufacturing of electronic components and parts it helped develop and
design for U.S. customers. SinCo provided DG a limited license to use of its trademark on
packaging and for other uses in the scope of the work being done for SinCo, for example, to
facilitate drop shipping and other logistical issues (as is common in the industry). SinCo obtained
U.S. trademarks beginning in 2006, Trademark Registration 3188537.

LICENSE. As the years progressed SinCo's founder and owner, recognizing that XingKe

did the majority of SinCo's manufacturing, personally invested as a minority owner in the entity.

-4- UPDATED JOINT STATUS CONFERENCE
STATEMENT

 
A Professional Corporation

Ropers Majeski Kohn & Bentley

Redwood City

RR WwW

nN OD

Co

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

 

 

Case 3:17-cv-05517-EMC Document 303 Filed 12/12/19 Page 5 of 19

Thereafter, in 2000-2003 SinCo decided the volume of production at XingKe and the frequency
of U.S. customers’ requests to visit the facility required on-site oversight and interface
capabilities by SinCo. Stationing SinCo engineers on site at the contract manufacturer, SinCo
could more readily make changes and address customers concerns, as SinCo maintained the
relationship. To help facilitate and capitalize on this on-sight presence, SinCo expanded the scope
of the license to XingKe to use the SinCo name on the factory so that U.S. Customers visiting the
SinCo employees would see uniformity between the development and manufacturing aspects of
SinCo. The license for XingKe to use the SinCo mark never extended beyond the Republic of
China (“P.R.C.”) SinCo continued to maintain the U.S. relationships and would receive purchase
orders from U.S. customers directly. Thereafter, SinCo would negotiate separately with XingKe
to have the parts made under a separate purchase order. According to Mr. Tjoa, XingKe never
knew the prices SinCo charged the U.S. customers. Mr. Tjoa has since left the company.

After XingKe’s conspiracy was revealed, XingKe changed the English name on the
factory from SinCo to XingKe (phonetic equivalent). As confirmed in Mr. Ng’s and Mr. Tjoa's
testimony, the Chinese characters for the company SINCO ELECTRONICS (DONGGUAN)
CO., LTD. and XINGKE ELECTRONICS (DONGGUAN) CO., LTD. Are identical. XINGKE
ELECTRONICS (DONGGUAN) CO., LTD. is the same entity as XingKe doing business under
the phonetic equivalent of its English name in an attempt to sidestep U.S. trademark laws, while
keeping the same colors as SinCo’s trademark to deceive and divert SinCo’s customers.

PASSING OFF BY DEFENDANTS. DG, Mr. Tjoa, Mr. Liew and Mr. Ng have used
three variations of SinCo’s trademarks, all at the same address: SinCo/SinCoo/XingKe. The
addition of an “‘o” to SinCo, contradicts Defendants’ assertion that XingKe ever had the right to
the mark “SinCo,” beyond the scope of work. And when contacted Sincoo admitted this was an

improper use.

Sifoo titi HRA 8% | Sin O # HARRAAM EA XINGIK= RERLUNRIAMA

 

 

incoo Electronic Tech Limit TmOnine ONBRUAN O

 

| AMES (KR)KRSO

 
    

SinCo Ele aa esate ) Co.Ltd.
1% B coo | af mh a ays
fom Chen ‘ AEN
Mark Liew 2 ig gt C.Y.N Rraenases Gooy <A AEN
Moblin: 1359277 8885 ; eee seer LABES ee 9 EES:

     
  

Engineering Director

neh I Mobie 486 1729 0022 ; ; ee SEI
en Sn ee : i tewyewsoon@sineocn M: (86) 186 07696663 £: cyng@xingkecn.com
169-8995! fetine-wnas L Me th OT RH MIE ROT OAH HE OH
-sincos.en Yomchen@rineseen — ‘ ‘“ Comment, | ww tinge
3 ol eadee Chins Boat code: 523926 shales . . TEE: (86K sedis ie >
: ai eay rags "aon1o9e8 x:(86)0769-69819000 Humen, Dongguan. Guangdong, Ching 23926 | pay. 164)0769-89619000

 

 

 

 

 

 

UPDATED JOINT STATUS CONFERENCE

-5- STATEMENT

 
A Professional Corporation

Ropers Majeski Kohn & Bentley

Redwood City

SD

oo

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

 

 

Case 3:17-cv-05517-EMC Document 303 Filed 12/12/19 Page 6 of 19

P.R.C. TRADEMARK. Unknown to SinCo until the State Action, XingKe filed for a
trademark on the SinCo word mark and logo in P.R.C. DG attempted a similar strategy after
SinCo initiated the State Action, filing no less than 15 applications in the United
States Patent and Trademark Office ("USPTO") for the SinCo word mark and logo in the U.S.,
which have all been abandoned or suspended. Two of the applications are suspended due to
fraud?on the USPTO in Opposition No. 91243086. It was revealed to the USPTO that XingKe
filed two applications for the mark “XingKe” in which DG fraudulently used the identity of
Miriam Paton in the filing and prosecution of the two “XingKe” marks, and forged Xu Shugong’s
signature in XingKe’s Answer to SinCo’s Opposition, which SinCo was led to believe was both
ill and had no role in XingKe since at or around 2016. SinCo also challenged the P.R.C trademark
wherein XingKe perjured itself by claiming to have first designed the SinCo Logo before SinCo,
who began using the mark in 1996. The perjury was revealed by the design contract between
XingKe and Dongguan Humen Yuan Su Computer Graphic Design Service Business which was
dated July 1, 2015. On April 26, 2018 and May 4, 2018, DG’s P.R.C. trademarks (Registration
Nos. 8607396 and 8607476) were nullified pursuant to Article 31, Paragraphs 1 and 2 of Article
45 and Article 46 of the P.R.C. preamended Trademark Law based on “[XingKe’s]
misappropriation, registration and use of the trademark “SinCo (with device)” without
authorization from [SinCo] have severely infringed the prior copyright and other legitimate rights
and interests of the [SinCo].” The Trademark office in the P.R.C invalidated XingKe’s attempt to
use SinCo’s trademarks beyond the scope as a contract manufacturer, just as the USPTO has
rejected over a dozen trademark applications filed by XingKe for “SinCo,” and “XingKe.” Mr.
Tjoa confirmed at his deposition that he submitted a perjured declaration to the USPTO in support
of these applications

CONSPIRACY. In 2015-2016, U.S. customers brought up safety and quality concerns in
the form of audits. At that time SinCo considered an outright acquisition of the factory and land,
provided they could address the quality and working conditions and obtained certain documents.
XingKe in an attempt to avoid the significant cost of addressing these concerns began conspiring

with Mr. Ng and Mr. Liew to divert SinCo's business to XingKe and planned to sell the company

 

2 On October 26, 2018, Michelle G. Trevino (counsel for SinCo) filed a declaration detailing the discovery that: (1) applications
nos. 87/658,522 and 87/658,544 falsely indicated as being filed by Miriam Paton (Ex. A — Miriam Paton’s Declaration confirming
improper use of her identity), and forgery of Xu Shugong’s signature on Electronics DG’s Answer to SinCo’s Opposition, filed on
September 26, 2018 (Ex. B is USPTO’s Order requesting DG explain the fraudulent use of Miriam Paton’s identity and Xu
Shugong’s capacity to sign on behalf of DG). (ECF 84.)

-6- UPDATED JOINT STATUS CONFERENCE
STATEMENT

 
A Professional Corporation

Ropers Majeski Kohn & Bentley

Redwood City

aN

So CO SS DB WN

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

 

 

Case 3:17-cv-05517-EMC Document 303 Filed 12/12/19 Page 7 of 19

out from under SinCo. XingKe and Mr. Ng were able to steal accounts from SinCo leveraging the
SinCo trademarks as early as August 21, 2015, and with this success sold Jinlong Machinery &
Electronics Co., Ltd. (“JinLong’) a majority interest in XingKe through a holding company. Mr.
Tjoa (president of JinLong and XingKe) and JinLong’s purchase price of $1.1B RMB was not
limited to the factory and related assets, but was in substantial part focused on the acquisition of
SinCo’s: marks, trade secret information, customers and embedded employees. Mr. Tjoa (as the
new CEO and President of XingKe) and Mr. Ng directed Mr. Liew to travel to the U.S. in July of
2016 to capture the SinCo business for DG. Mr. Liew falsely told SinCo he was traveling to the
U.S. on vacation, a fact contradicted by his VISA application. SinCo’s U.S. customers having
never met with Mr. Liew or Mr. Ng in the U.S., questioned SinCo as to this change in protocol.
SinCo began to investigate. After meeting with several U.S. customers as “SinCo,” Mr. Liew and
Mr. Tjoa were successful in converting business to XingKe, by claiming to be SinCo.

INFRINGEMENT. While employees of SinCo and without their knowledge or consent,
Mr. Liew and Mr. Ng first entered the United States on July 18, 2016 and January 5, 2017,
respectively. Mr. Liew and Mr. Ng had never traveled to the U.S. previously in the scope of their
employment as SinCo maintained sales staff stationed in the U.S. and Singapore that facilitated
those relationships. Mr. Liew and Mr. Ng were accompanied not by SinCo sales representatives,
but by sales representatives of SinCo DG (Now XingKe.) Mr. Tjoa and Mr. Ng were in
California meeting with SinCo’s U.S. customers, on or about August 6, 2017. Although
according to Mr. Ng, his new employer stopped using the SinCo mark in P.R.C. on or about
March 15, 2017, Mr. Ng continued to use his SinCo business card and email address,
communicating with SinCo's U.S. customers, even though he claimed he was XingKe. Even
before this action was filed, and while still employed by SinCo, XingKe , Mr. Tjoa and Mr. Liew
converted an existing legacy project with SinCo and a Mountain View company worth ten of
millions in annual revenue away from SinCo. It is no surprise that Mr. Liew had been previously
working on that project months as an employee of SinCo, as was the case with another SinCo
customer out of the Boston area that also switched to XingKe. The tooling that SinCo had
purchased from XingKe was never returned, but was instead used to support and improperly
retain the diverted U.S. contracts to XingKe. XingKe and Mr. Tjoa could not have succeeded
without the facilitation of Mr. Ng and his subordinate Mr. Liew, as they leveraged the fact that
SINCO's U.S. clients knew them as SinCo employees.

-7- UPDATED JOINT STATUS CONFERENCE
STATEMENT

 
A Professional Corporation

Ropers Majeski Kohn & Bentley

Redwood City

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

 

 

Case 3:17-cv-05517-EMC Document 303 Filed 12/12/19 Page 8 of 19

DEFENDANTS’ STATEMENT:

(i) The Creation of a Joint Venture and Close Relationship of the Parties

Plaintiff Sinco Technologies Pte Ltd. was founded by Bryan Lim in 1995 in Singapore
and served as a supplier of various electronic components to many western firms. SinCo itself
was and is primarily a sales and marketing company without any manufacturing facility. Since the
very beginning, after obtaining purchase orders from customers, SinCo would outsource to
different manufacturing factories in Asia including China.

Defendant Sinco Electronics (Dongguan), now known as XINGKE ELECTRONICS
(DONGGUAN) CO., LTD, was one of such manufacturing factories that SinCo used since early
2000s. As a separate legal entity, Xingke was registered in China in around 2005 by three
individuals, including Bryan Lim as a minority shareholder and another gentleman (Mr. Xu) as a
majority shareholder. Even though SinCo did not own any interest in Xingke, the companies
worked closely because Bryan Lim was a shareholder behind both.

Since the very beginning, the relationship between SinCo and Xingke was intertwined,
which was intentionally designed by Bryan Lim. In fact, Bryan Lim deliberately turned SinCo,
Xingke, and several other companies affiliated with Bryan Lim into a “joint venture”, and even
gave a name to the joint venture called “Sinco Group”. Since the very beginning, Bryan Lim and
SinCo held themselves out to be a large, capable and sophisticated enterprise called the Sinco
Group. The Sinco Group had multiple locations around the globe, including a sales office in
Singapore (i.e. SinCo Singapore), companies in Hong Kong, Samoa, Taiwan, and manufacturing
factories in China (i.e. Xingke) and Malaysia. In reality, there was never a legal entity called the
Sinco Group who served as the parent company or had the controlling ownership of the member
companies.

The grouping of so many different companies together was to create the impression that
the Sinco Group was a world-wide leader in the industry and more importantly, it had its own
manufacturing facilities. In this way, customers would feel that they were dealing with
manufacturing factories directly without going through some middlemen, which was good for
quality control and cost savings.

-8- UPDATED JOINT STATUS CONFERENCE
STATEMENT

 
A Professional Corporation

Ropers Majeski Kohn & Bentley

Redwood City

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

 

 

Case 3:17-cv-05517-EMC Document 303 Filed 12/12/19 Page 9 of 19

When the joint venture was operating, members including SinCo and Xingke had joint
control over the venture, they shared profits of the undertaking, and both of them had ownership
interest in the joint venture. As a result, customers were led to believe that the Sinco Group was a
top-tier enterprise in the industry with its own manufacturing facilities.

(ii) The Signs and Consequences of the Joint Venture

Bryan Lim and SinCo went to great lengths to ensure that Xingke would always appear as
part of the joint venture of the Sinco Group, including but not limited to the following:

- Xingke was only a Chinese company and had an official Chinese name registered
with the Chinese government. But when communicating with outside customers, its
official English name became “Sinco Electronics (Dongguan) Co. Ltd.” This name was
used for more than ten years (from 2005 until 2017). The word “Sinco” was intentionally
used to signal that Xingke was part of the Sinco Group as Bryan Lim intended.

- For more than ten years since 2005, Xingke used the “@sincocn.cn” email
address and used “sincocn.cn” as its company website, further indicating that Xingke was
part of the Sinco Group.

- For more than ten years since 2005, SinCo required Xingke and its employees to
use SinCo’s “Sinco” trademarks and logos for all internal or external purposes without
any restrictions, making Xingke appear as part of the Sinco Group.

- For more than ten years since 2005, SinCo’s marketing materials including
websites consistently listed Xingke as its manufacturing facility under the common and
joint name of “Sinco”.

- For more than ten years since 2005, SinCo repeatedly informed customers that
Xingke was the manufacturing facility of the Sinco Group, and SinCo arranged frequent
customer visits to Xingke’s factory in China and told customers that they were actually
visiting the manufacturing facility of the Sinco Group.

As a result of this joint relationship, from the very beginning SinCo and Xingke shared
resources, technologies, and customers. For example, SinCo and Xingke shared customers in a
way that customers always believed that there was no distinction between SinCo and Xingke.

_9- UPDATED JOINT STATUS CONFERENCE
STATEMENT

 
A Professional Corporation

Ropers Majeski Kohn & Bentley

Redwood City

Oo fF ss DD

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

 

 

Case 3:17-cv-05517-EMC Document 303 Filed 12/12/19 Page 10 of 19

More importantly, SinCo gave an open ended and free license to Xingke to use the “Sinco
trademarks” since 2005.

As a result, the “Sinco” trademark and the customers belonged to the joint venture, not
SinCo. Because Xingke was a member of the joint venture, it had the full right to use the
trademarks and develop customers. Consequently, Xingke neither infringed SinCo’s trademarks
nor stole trade secrets from SinCo. In fact, documents indicate that SinCo instructed Xingke to
use the “Sinco” Marks without restriction. (See Chee 30(b)(6) Deposition, Exhibit 3.)

(iii) Mr. Cy and Mr. Liew as Employees of Xingke or the Joint Venture

As part of the joint venture, both companies acted together to hire engineers. For example,
when Xingke had trouble hiring qualified engineers, SinCo stepped in and tried to recruit and hire
local Singapore engineers for Xingke. Defendants Mr. Ng and Mr. Liew were hired in this
manner. The initial employment agreements were executed between these engineers and SinCo,
making them appearing as employees of SinCo. However, they were stationed in Xingke’s
factories, controlled by Xingke, and paid by Xingke. Under the law they were therefore
“employees” of Xingke, not SinCo. Because SinCo and Xingke acted in concert closely, the
hired engineers could not tell the distinction between SinCo and Xingke.

(iv) The End of the Joint Venture

The joint venture continued on till Xingke’s ownership experienced a change in 2016
when the majority shareholder (Mr. Xu Shugong) of Defendant became very ill and wanted to
retire. Eventually all shares of Xingke — including Bryan Lim’s minority shares — were sold to
Jinlong Machinery & Electronics Co. Ltd (also known as KOTL) in around 2016.

After the ownership change, Xingke decided to shift its business strategies by spending
more effort on developing and serving its own customers, and to reduce the reliance on the
business from SinCo. Xingke always had the freedom to go after its own clients and indeed had
its independent business since the very beginning. This means that Xingke became a major
competitor of SinCo in many markets, which was the reason for the present litigation.

As a result, the relationship between the parties has deteriorated since 2016. SinCo for the
first time started to allege that Xingke was infringing its trademarks, stealing its customers,

-10- UPDATED JOINT STATUS CONFERENCE
STATEMENT

 
A Professional Corporation

Ropers Majeski Kohn & Bentley

Redwood City

sD

Co

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

 

 

Case 3:17-cv-05517-EMC Document 303 Filed 12/12/19 Page 11 of 19

breaching various agreements, and engaging in unfair competition.

Despite this, SinCo still had some unfinished orders with Xingke. Because SinCo could
not find a replacement factory in time, Xingke agreed to honor its promise and completed the
orders for SinCo. But in early 2017, because of the lawsuits, Xingke decided to disassociate itself
with Sinco Group and to rebrand itself. Xingke in 2017 changed its company English name from
“Sinco Electronics (Dongguan) Co. Ltd.” to “Xingke Electronics (Dongguan) Co. Ltd.” Sinco
China also filed a trademark application for the “Xingke” trademark.

Because the joint venture began to disintegrate in 2016 and 2017 due to the ownership
change in Xingke, SinCo started to take a wide range of unfair and illegal actions as an attempt to
tarnish Xingke’s reputation and interfere with Xingke’ relations with its customers, by making
false reports about Xingke’s violations of environmental regulations to Xingke’s customers as
well as Chinese governmental authorities. In 2017 SinCo also brought a lawsuit in China against
Xingke but voluntarily dismissed its lawsuit because it lacked evidence to continue its frivolous
case against Sinco China. SinCo also chose to file two separate lawsuits in the U.S. including the
present action and a related State Court action.

(v.) Summary

It is no surprise that Xingke was using the same marks as SinCo, since this use was
intended and indeed required by the entities, to indicate that Sinco Group was a vast enterprise.
Shortly after Xingke was sold to a third party is when SinCo, alone, claimed ownership of the
Sinco marks. Of note is that the unfettered permission to use the Sinco Marks over the last
decade was not reflected in any written agreement, nor was there any oversight by Sinco
Singapore over the use of its mark with associated products. Moreover, the customers of SinCo,
as well as Xingke are highly sophisticated large corporations who were never misled as to the
origin of the goods they were purchasing.

Like Mr. Ng, Mr. Liew was and is an engineer working for Xingke at its factory in China.
Although his employment agreement was nominally with SinCo. For purposes of this case, the

individual defendants were “employed,” supervised and directed by Xingke or the venture.

-1l- UPDATED JOINT STATUS CONFERENCE
STATEMENT

 
A Professional Corporation

Ropers Majeski Kohn & Bentley

Redwood City

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

 

 

Case 3:17-cv-05517-EMC Document 303 Filed 12/12/19 Page 12 of 19

Il. DISCOVERY

On May 31, 2019 at 12:00 PM Counsel agreed that the most efficient way to ameliorate
all of Plaintiff's discovery concerns as to production, in the form of missing metadata, natives and
attachments, was to allow Defendants to replace prior production rather than piecemeal each
issue. SinCo agreed to a mutual cessation discussed in the meet and confer as to production issues
for 60 days to allow new counsel to properly organize and produce responsive information
consistent with the Court’s January 9, 2019 Order. [Dkt. No. 122.] Defendants promised to
provide a rolling production of the compliant discovery no later than September 1, 2019, and
provide an estimate at that time as to the time anticipated to complete the production to SinCo.
[Dkt. No. 223]? Defendant’s counsel, Mr. Wang represented the new production protocol and
rolling production to begin on September 1, 2019. Court adopted in his minutes. [Dkt. No. 224]

Defendants’ production did not start to comply with the Court’s ESI order until
September 24, 2019, and only then as to a few test files. No substantive production began until
September 27, 2019, over three weeks from the date agreed. Defendants’ platitudes and friendly
demeanor have been a welcome change to this litigation, its actual actions as it relates to
discovery have actually been worse than that of prior counsel. For example, Prior counsel
produced documents using Bates Numbers associated with the responding Defendant, current
counsel has placed all documents under a single Bates Number that makes it impossible to discern
which defendant is providing responsive information. SinCo provided Defendants three months to
get it right, and even after assurances that their office was proficient in ESI and would avoid the
issues that we identified in our efforts to meet and confer as to opposing counsel prior production;

Defendants simply reproduced the very production they promised to replace.

 

3 June 6, 2019 Updated Joint Status Conference Statement: On May 31, 2019 at 12:00 PM
Counsel for SinCo, Mr. Andara, agreed that the most efficient way for Defendant to ameliorate all
of Plaintiff's discovery concerns as to production, in the form of missing metadata, natives and
attachments, is to allow Defendants to scrap the prior production and start from scratch rather
than piecemeal each issue. SinCo will agree to a mutual cessation discussed in the meet and
confer as to production issues for 60 days to allow new counsel to properly organize and produce
responsive information consistent with the Court’s.

UPDATED JOINT STATUS CONFERENCE

-12- STATEMENT

 
A Professional Corporation

Ropers Majeski Kohn & Bentley

Redwood City

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

 

 

Case 3:17-cv-05517-EMC Document 303 Filed 12/12/19 Page 13 of 19

At the recent settlement conference of September 5, 2019, Defendants’ counsel, Mrs.
Alparce agreed to increase the frequency and provide productions as they became available. On

August 30, 2019, Defendants provided correspondence which stated:

Defendants' re-production of documents set to commence on September 1, 2019 is on
schedule. Despite the issues with our predecessor, we worked diligently over the last few
months to collect over 450,000 documents to date. ... SinCo will be receiving Defendants’
first production set from this collection and review process by or on September 1, 2019. ...
Nextpoint will continue to roll-out the subsequent productions, which we anticipate to
complete in a reasonable and timely manner.

 

Defendants first set was inadequate and simply a regurgitation of the prior firms production as
evidence. Defendants last production was on November 4, 2019, with a total produced to date of
18,000 (4%) documents as opposed to the 450,000 documents that Defendants stated would be
produced by November 14, 2019, in multiple correspondence to SinCo. (8/30/19, 9/4/19 and 9/9/19).
Plaintiff will proceed with a Motion to Compel with the Special Master.

Discovery is set to close in 21 days on January 9, 2020.

Contrary to SinCo’s statement, the rolling production commenced prior to the date
promised, specifically on August 30, 2019. There were issues with the first production of
documents due to errors by Defendants’ e-discovery vendor, but the errors were immediately
corrected for productions thereafter, and there have now been eight productions totaling 207,985
pages. Defendants have retained a second e-discovery vendor (Legility) to assist in the
production of documents and to address the myriad of purported issues identified by SinCo and
Defendants regarding the productions to-date. These issues have been brought before the state
court action and have been subject to informal discovery conferences with the state court.
Defendants anticipate that these discovery issues may result in law and motion before the state
court. Notwithstanding, Defendants will continue to produce documents on a rolling basis as
quickly as possible and will be working with Legility regarding a production schedule for
anticipated completion. In light of these discovery issues, relevant to both state and federal

actions, Defendants will be filing an application to amend the Court’s Case Management and

-13- UPDATED JOINT STATUS CONFERENCE
STATEMENT

 
A Professional Corporation

Ropers Majeski Kohn & Bentley

Redwood City

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

 

 

Case 3:17-cv-05517-EMC Document 303 Filed 12/12/19 Page 14 of 19

Pretrial Order for Jury Trial [Dkt. No. 225].

Defendants have also advised SinCo of deficiencies in SinCo’s production of documents,
which the parties are currently meeting and conferring on and will be addressed in the state court
action on December 18, 2019. If the parties are not able to come to a resolution, Defendants
anticipate this may be an issue brought before the Special Master and/or the basis of a Motion to

Compel.

III. LEGAL ISSUES.

inCo's Issues:
Although there is a dispute as to Mr. Ng's and Mr. Liew's Employment status, given the

evidence and testimony, SinCo believes it is a question of law. Mr. Ng and Mr. Liew do not
agree.

Assuming Mr. Ng and Mr. Liew were an employee of SinCo what was the scope of their
license to use the trademark? Was it limited to the scope of their employment?

On December 21, 2019, Defendants filed a Motion for Summary Judgement, requiring
SinCo submit an Opposition the day after Christmas, based on a theory of Abandonment. SinCo
asserts that this is unsupported by any admissible evidence (contradicted by Defendants’ prior
legal theories of joint ownership), but regardless Abandonment is a question of fact not suitable

for a Motion for Summary Judgement.

Defendants’ Issues:

The most obvious legal issue is whether the actions taken by SinCo and Xingke created a
‘joint venture”. When the trademarks and related claims are viewed in the context of the joint
venture, Xingke and other individual defendants should not be held liable for the alleged
wrongdoings.

There are, however a myriad of additional legal issues to be decided. What legal standard
governs whether the individual defendants or others impacted by this case are to be considered as
employees of one entity or the other or the “joint venture”: US law, Chinese law or the law of
Singapore?

As SinCo states: “Assuming Mr. Ng and Mr. Liew were an employee of SinCo what was

-14- UPDATED JOINT STATUS CONFERENCE
STATEMENT

 
A Professional Corporation

Ropers Majeski Kohn & Bentley

Redwood City

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

 

 

Case 3:17-cv-05517-EMC Document 303 Filed 12/12/19 Page 15 of 19

the scope of their license to use the trademark? Was it limited to the scope of their employment?
The further question that arises is whether the law of Singapore, China or the US governs these
issues. Moreover, since the “license” is (apparently) not in writing, what law governs the terms
and conditions of the “license?”

What legal standard governs the decade or more of admittedly permissive use of SinCo’s
marks by entities such as Xingke? Is it the legal standard of Singapore, China or the US?

Did SinCo exercise appropriate control over the use of the “Sinco” marks for over a
decade by Xingke and other entities who had permission to use the marks or is there a “naked
license” to the Defendants. Did SinCo wait too long to bring this case, knowing that Xingke was
using its marks?

Do Singapore or China present a forum that is more convenient for resolving the present
dispute between a company of Singapore and a company of China over the acts of individuals
residing in China and Singapore?

Were the highly sophisticated entities that are customers of Defendants confused by the

source of the goods they were purchasing?
IV. MOTIONS

inCo's Potential Motions:
SinCo has filed and obtained an entry of default by the clerk against DG on August 24,
2018. (Dkt. No. 51) and against SinCoo on December 7, 2018. [Dkt No. 104.] All parties to this
action have appeared and are before the Court. Pending before this court is SinCo’s Motion for

Partial Summary Judgment. [Dkt No. 248.]

Defendants’ Potential Motions:

In the Court’s Order (Docket No. 195), the Court denied a motion for leave to file a third
amended Complaint by SinCo Singapore. The Court stated that only Trademark related claims

would be permitted in the present case, and ruled as follows:

Accordingly, the Court conditionally DENIES Sinco Singapore’s motion to
amend. The denial is conditioned on Sinco China making an appearance in the
state action and on Sinco China and Mr. Liew dismissing the counterclaims
described above in this action (with the intent to pursue the counterclaims in the
state action instead). Because Mr. Liew will be dismissing his counterclaims,

-15- UPDATED JOINT STATUS CONFERENCE
STATEMENT

 
A Professional Corporation

Ropers Majeski Kohn & Bentley

Redwood City

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

 

 

Case 3:17-cv-05517-EMC Document 303 Filed 12/12/19 Page 16 of 19

Sinco Singapore’s motion to dismiss his counterclaims is conditionally DENIED
as moot.

As a final point, the Court notes that, although it is denying Sinco
Singapore’s motion to amend, it is not barring Sinco Singapore from moving for
leave to make a more limited amendment so long as the proposed amendment
would be consistent with the Court’s ruling above

Docket No. 195, at 2-3.

Since SinCo (apparently) does not intend to make a more limited amendment, Defendants
intend to move to file an amended answer to comply with the Court’s directive, dismissing non-
Trademark counterclaims and raising issues pertinent to defending or counterclaiming against the
operative Trademark claims.

Further, Defendants have opposed Plaintiff's motion for partial summary judgment on
many grounds, including that the motion should be denied because a question of fact exists as to
whether Plaintiff can obtain relief or whether Plaintiff has abandoned its trademarks by licensing
Defendants to use the marks without controlling the quality of goods sold (a “naked license”
under trademark law). Docket No. 268 at 18-22.

Defendant Xingke Electronics (Dongguan) Co. Ltd. has also filed its Motion for Partial
Summary Judgment, set to be heard on January 16, 2019. [Dkt. No. 299.] This motion requests
judgement for XingKe based on the assertion that Plaintiff has abandoned its marks by permitting
Defendant to sell goods using the marks without controlling the quality of goods sold, a “naked
license.” [Dkt. No. 299.] Defendants Cher Yong aka CY Ng and Liew Yew Soon aka Mark
Liew intend to file respective Motions for Partial Summary Judgment in mid-January.

In addition, Defendants are working with Hong Kong counsel to present Letters Rogatory
to the Court in order to seek compelled discovery (in Hong Kong) into the transaction that led
Defendants to acquire Xingke.

Defendants will be filing an application to amend the Court’s Case Management and

Pretrial Order for Jury Trial [Dkt. No. 225].

-16- UPDATED JOINT STATUS CONFERENCE
STATEMENT

 
A Professional Corporation

Ropers Majeski Kohn & Bentley

Redwood City

oOo ss DN

\O

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

 

 

Case 3:17-cv-05517-EMC Document 303 Filed 12/12/19 Page 17 of 19

V. AMENDMENT OF PLEADINGS

inCo’s statement;
The parties stipulated to allowing SinCo to file its Third Amended Complaint in State

court given the new information learned in the deposition of Mr. Tjoa on January 17, 2019.

Defendants’ statement:

As stated above, the Court has indicated it will not bar SinCo from filing a “more limited
amendment,” to its operative Complaint in this action. (Docket No. 195, at 2-3). SinCo does not
indicate it will avail itself of this option. Therefore, as also stated above, Defendants intend to
move for leave to file an amended answer to comply with the Court’s directive, dismissing non-
Trademark counterclaims and raising issues pertinent to defending or counterclaiming against the

operative Trademark claims.

VI. EVIDENCE PRESERVATION

inco's Statement:

Defendants advised the Court at a hearing before Judge Kuhnle on October 31, 2019, in
the related State action that they are displeased by the former work done by their e-discovery
vendor NextPoint, as inherited by prior counsel and were considering replacing them.
Defendants’ counsel indicated this was the same information being used in the Federal action.
The description caused SinCo to be concerned with the manner of collection by this prior vendor
and lack of preservation based on the failure to provide Defendant Ng’s data from the Dell and
Microsoft computers to date, keeping in mind this was requested well over a year ago. To date
Defendants have produced 18,000 (4%) documents of the 450,000 referenced by counsel on
August 30, 2019. SinCo has repeatedly asked for a date certain upon which production will be
completed over the last month, and even after multiple meet & confers and Defendants retaining a
new vendor no date has been provided, with less than 30 days before the Discovery cut-off.

As more fully stated above, there have now been eight productions totaling 207,985
pages, and Defendants will continue to produce documents on a rolling basis as quickly as

-17- UPDATED JOINT STATUS CONFERENCE
STATEMENT

 
A Professional Corporation

Ropers Majeski Kohn & Bentley

Redwood City

KR Ww

oO C&S NN DN

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

 

 

Case 3:17-cv-05517-EMC Document 303 Filed 12/12/19 Page 18 of 19

possible.

As also more fully stated above, SinCo has raised these discovery issues in the state court

action, the parties have brought a myriad of discovery issues before the state court and have set a

further telephonic informal discovery conference with Judge Kuhnle on December 18, 2019 in

effort to resolve them. To the extent that SinCo intends to bring the same or similar issues before

the Special Master in this action, SinCo should be directed to raise issues regarding the

production of documents in only one of the actions, not both.

Dated: December 12, 2019

Dated: December 12, 2019

Dated: December 12, 2019

ROPERS, MAJESKI, KOHN & BENTLEY

By: /s/ Lael David Andara
Lael D. Andara
Attorneys for Plaintiff
SINCO TECHNOLOGIES PTE LTD

WHGC, P.L.C.

By: /s/ Kathleen E. Alparce

Kathleen E. Alparce

Attorneys for Defendants
XINGKE ELECTRONICS (DONGGUAN) CO.,
LTD. formerly known as SINCO
ELECTRONICS (DONGGUAN) CO. LTD.,
MUI LIANG TJOA aka ML TJOA, NG CHER
YONG aka CY NG, and LIEW YEW SOON aka
MARK LIEW

PRATHER LAW OFFICES

By: /s/ Edwin K. Prather

Edwin K. Prather

Attorneys for Defendants
XINGKE ELECTRONICS (DONGGUAN) CO.,
LTD. formerly known as SINCO
ELECTRONICS (DONGGUAN) CO. LTD.,
MUI LIANG TJOA aka ML TJOA, NG CHER
YONG aka CY NG, and LIEW YEW SOON aka
MARK LIEW

UPDATED JOINT STATUS CONFERENCE

-18- STATEMENT

 
So Oem NHN HD OH HR WD NO

NO NO WN NY NH YN NY WN NO KH KF HF KF FEF FEF OSES ee ee
oo ND On FR WD NY KF DTD ODO Fn KH HA FP W NY KS OC

 

 

Case 3:17-cv-05517-EMC Document 303 Filed 12/12/19 Page 19 of 19

CERTIFICATE OF SERVICE

The undersigned hereby certify that a true and correct copy of the UPDATED JOINT
STATUS CONFERENCE STATEMENT, filed through the ECF System will be sent electronically
to the registered participants as identified on the Notice of Electronic Filing (NEF) and paper copies

will be sent to those indicated on non-registered participants on December 12, 2019.

Executed on December 12, 2019, at Newport Beach, California.

/s/Christie Noble
CHRISTIE NOBLE

3

RRR AKER RRR RRR KER RRR RH KK KKK RE KR E KEY | JT oy.05517-EMC

 
